Order entered October 3, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                              No. 05-22-00698-CV

                      IN THE INTERST K.W., A CHILD

               On Appeal from the 468th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 468-55854-2017

                                    ORDER

      Before the Court is appellant’s September 29, 2022 motion to extend the time

to file the jurisdictional brief requested by this Court. We GRANT the motion and

extend the deadline to October 12, 2022.


                                           /s/    BILL PEDERSEN, III
                                                  JUSTICE